                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

VICKIE COOK, et al.,                          §
                                              §
       Plaintiffs,                            §
                                              §
v.                                            §           Civil Action No. 3:12-CV-3788-N
                                              §
THE CITY OF DALLAS,                           §
                                              §
       Defendant.                             §

                      MEMORANDUM OPINION AND ORDER

       This Memorandum Opinion and Order addresses Defendant the City of Dallas’s

(“City”) motion for summary judgment. [230]. For the reasons set forth below, the Court

grants the City’s motion.

                                I. ORIGINS OF THE DISPUTE

       The Court is no stranger to the facts underlying this case. It has detailed the story of

Deanna Cook and her family on several occasions. See, e.g., August 1, 2017 Order 1-3,

[216] (“MSJ Order”). Only two sets of claims remain in this dispute: (1) Plaintiffs’

municipality liability claims against the City; and (2) Plaintiffs’ various tort claims against

the City. The City now moves for summary judgment on both of these claims.

                     II. LEGAL STANDARD FOR SUMMARY JUDGMENT

       Courts “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). In making




MEMORANDUM OPINION AND ORDER – PAGE 1
this determination, courts must view all evidence and draw all reasonable inferences in the

light most favorable to the party opposing the motion. United States v. Diebold, Inc., 369

U.S. 654, 655 (1962). The moving party bears the initial burden of informing the court of

the basis for its belief that there is no genuine issue for trial. Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986).

       When a party bears the burden of proof on an issue, she “must establish beyond

peradventure all of the essential elements of the claim or defense to warrant judgment in [her]

favor.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986) (emphasis omitted).

When the nonmovant bears the burden of proof, the movant may demonstrate entitlement to

summary judgment by either (1) submitting evidence that negates the existence of an

essential element of the nonmovant’s claim or affirmative defense, or (2) arguing that there

is no evidence to support an essential element of the nonmovant’s claim or affirmative

defense. Celotex, 477 U.S. at 322–25.

       Once the movant has made the required showing, the burden shifts to the nonmovant

to establish that there is a genuine issue of material fact such that a reasonable jury might

return a verdict in its favor.          Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586–87 (1986). Moreover, “[c]onclusory allegations, speculation, and

unsubstantiated assertions” will not suffice to satisfy the nonmovant’s burden. Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1429 (5th Cir. 1996) (en banc). Indeed, factual

controversies are resolved in favor of the nonmoving party “‘only when an actual controversy

exists, that is, when both parties have submitted evidence of contradictory facts.’”




MEMORANDUM OPINION AND ORDER – PAGE 2
Olabisiomotosho v. City of Houston, 185 F.3d 521, 525 (5th Cir. 1999) (quoting McCallum

Highlands, Ltd. v. Washington Capital Dus, Inc., 66 F.3d 89, 92 (5th Cir. 1995)).

     III. THE COURT GRANTS DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT

                  A. Plaintiffs’ Municipal Liability Claim Fails Because
                     There is No Underlying Constitutional Violation

       Plaintiffs’ allege that the City has a custom of discriminating in the provision of 9-1-1

services on the basis of “race, gender, socioeconomic, locality, and domestic violence

classifications” that amounts to municipal liability under section 1983. Pls.’ Br. in Supp. of

Resp. to City of Dallas’s Mot. for Summ. J. 21 [233] (“Resp.”). For this claim to succeed,

Plaintiffs must show that: “(1) an official policy, (2) promulgated by [a] municipal

policymaker (3) was the moving force behind the violation of a constitutional right.”

Peterson v. City of Fort Worth, 588 F.3d 838, 847 (5th Cir. 2009). Importantly, “if the

plaintiff does not show any violation of his constitutional rights then there exists no liability

to pass through to the [municipality].” Brown v. Lyford, 243 F.3d 185, 191 n.18 (5th Cir.

2001) (citing City of L.A. v. Heller, 475 U.S. 796, 799 (1986)).

       Even if all of Plaintiffs’ allegations about the City’s policies and customs were true,

this Court has already determined that Plaintiffs suffered no underlying constitutional

violation. Indeed, by previous Order, the Court held that it is beyond reasonable dispute that

9-1-1 dispatcher Angelia Herod-Graham did not discriminate or act with the intent to

discriminate against Plaintiffs. MSJ Order at 6-10. This was the precise issue the Court

wrestled with earlier in this litigation. March 15, 2016 Order 8, [175]. It held that Heller

applied to block the Plaintiffs’ claims against the City when all of the claims against


MEMORANDUM OPINION AND ORDER – PAGE 3
individual defendants were dismissed at the motion-to-dismiss or summary judgment stage

for lack of evidence establishing a constitutional violation. Id. The Court sees no reason to

change course now. Accordingly, because there was no underlying constitutional violation,

the Court holds the City cannot be held liable under section 1983.

                          B. Plaintiffs’ Various Tort Claims Fail

       The Court agrees with the City and construes the various state law tort claims

Plaintiffs’ raise in their complaint as: negligent infliction of emotional distress (“NIED”),

intentional infliction of emotional distress (“IIED”), section 1983 bystander claims, and

common law bystander claims. Each of these claims fails.

       Primarily, the City has sovereign immunity that shields it from any of Plaintiffs’ tort

claims. Plaintiffs first argue that the City lacks this protection because it was not acting in

a purely governmental function, as required by Texas law. Resp. at 43. The Court disagrees.

The Texas Civil Practice and Remedies Code and Texas case law explicitly state that police

and ambulance services are governmental functions. TEX. CIV. PRACTICE AND REM. CODE

§101.0215(a)(1), (18); Gipson v. City of Dallas, 247 S.W.3d 465, 469 (Tex. App. — Dallas

2008, pet. denied). The Court further holds that the City retained this immunity under the

Texas Tort Claims Act (“TTCA”). Section 101.021(2) of the TTCA strips a municipality of

its immunity for claims caused by a condition or use of tangible property. Plaintiffs argue

that this section applies here because Herod-Graham used the City’s Incident Editor, Premise

History computer databases, and telephone equipment. Resp. at 44-45. But for section




MEMORANDUM OPINION AND ORDER – PAGE 4
101.021(2) to apply, the use of the City’s property must be the proximate cause of the injury.

City of Dallas v. Sanchez, 494 S.W.3d 722, 726 (Tex. 2016). This requires:

       both “cause in fact and foreseeability.” For a condition of property to be a cause in
       fact, the condition must “serve as a ‘substantial factor in causing the injury . . . .’”
       When a condition or use of property merely furnishes a circumstance “that makes the
       injury possible,” the condition or use is not a substantial factor in causing the injury.
       To be a substantial factor, the condition or use of the property “must actually have
       caused the injury.” “This nexus requires more than mere involvement of the property
       . . . .” Thus, the use of property that simply hinders or delays treatment does not
       “actually cause the injury” and does not constitute proximate cause of an injury.

Id. (citations omitted). This is precisely what happened here. Just because Herod-Graham

used the City’s property does not mean that it was the proximate of the injury. There is

nothing indicating it was. Accordingly, the Court holds that the City retains its immunity

against all of Plaintiffs’ tort claims.

       Even if the City did not retain its immunity, however, each of Plaintiffs’ different tort

claims fail for independent reasons. First, Plaintiffs’ NIED claim should be dismissed

because NIED is not a cognizable claim under Texas law. Boyles v. Kerr, 855 S.W.2d 593,

597 (Tex. 1993). Second, the TTCA specifically states that section 101.021(2) does not alter

the City’s immunity to claims of intentional torts like IIED. TEX. CIV. PRACTICE AND REM.

CODE §101.057(2); Graham v. Dallas Area Rapid Transit, 288 F. Supp. 3d 711, 748 (N.D.

Tex. 2017) (citing City of Watauga v. Gordon, 434 S.W.3d 586, 589 (Tex. 2014)). Third,

because the Court has already held that the alleged deprivation of rights that Plaintiffs state

forms the basis of their section 1983 bystander claim was not a deprivation of rights at all,

the claim lacks any basis. Resp. at 47; MSJ Order at 6-10. Finally, as the Court has already

stated, the Plaintiffs’ common law bystander claim fails because “before a bystander may


MEMORANDUM OPINION AND ORDER – PAGE 5
recover, he or she must establish that the defendant has negligently inflicted serious or fatal

injuries on the primary victim. Plaintiffs do not, as they cannot, allege that Herod-Graham

inflicted serious or fatal injuries on Deanna Cook.” October 14, 2015 Order 12, n.8 [163].

Thus, even if the City did not retain its immunity, the Court would still dismiss all of

Plaintiffs’ tort claims on summary judgment.

                                        CONCLUSION

       For the reasons stated above, the Court grants the City’s motion for summary

judgment.



       Signed February 6, 2019.




                                                   _________________________________
                                                             David C. Godbey
                                                        United States District Judge




MEMORANDUM OPINION AND ORDER – PAGE 6
